J-S24027-20


                                  2020 PA Super 240

    COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT
                                                         OF PENNSYLVANIA
                             Appellee

                        v.

    MICHAEL MCLAUGHLIN

                             Appellant                  No. 2793 EDA 2019


                Appeal from the PCRA Order September 27, 2019
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No: CP-51-CR-0303571-2006

BEFORE: BENDER, P.J.E., STABILE, J., and STRASSBURGER, J.*

OPINION BY STABILE, J.:                          FILED SEPTEMBER 28, 2020

        Appellant, Michael McLaughlin, appeals from an order denying his

petition seeking coram nobis relief on the ground that the judge who presided

over his trial should have recused himself because he himself was under

criminal investigation at the time of trial. We affirm. Coram nobis relief is

unavailable because claims of judicial bias are only cognizable under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.        Furthermore,

PCRA relief is unavailable because Appellant has completed service of his

sentence.

        On September 4, 2007, following a four-day trial in which Appellant

represented himself, the jury found Appellant guilty of stalking his former

girlfriend.    The Honorable Willis Berry sentenced him to 2-4 years’


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24027-20



imprisonment followed by 3 years’ probation.      On November 8, 2010, this

Court affirmed Appellant’s judgment of sentence (“McLaughlin I”). On April

7, 2011, the Supreme Court denied his petition for allowance of appeal.

      In 2012, Appellant filed a PCRA petition and amended it several times.

Appellant argued, inter alia, that trial counsel provided ineffective assistance

by failing to object to the pre-trial waiver of counsel colloquy. On May 29,

2014, following an evidentiary hearing, the PCRA court denied Appellant’s

petition. Appellant timely appealed to this Court at 1965 EDA 2014.

      While his appeal was pending, Appellant filed a second PCRA petition in

July 2014 alleging that Judge Berry’s own arrest and criminal prosecution in

2014 proved that he was biased against Appellant at the time of Appellant’s

trial in 2007.   In September 2014, the PCRA court dismissed Appellant’s

second PCRA petition.

      In his appeal at 1965 EDA 2014, Appellant argued both that trial counsel

was ineffective in connection with the pre-trial waiver of counsel colloquy and

that Judge Berry exhibited bias on behalf of the Commonwealth because he

knew he was the subject of a criminal investigation. In a memorandum on

December 8, 2015, this Court affirmed the May 29, 2014 order denying PCRA

relief. In the course of this memorandum, we held that Appellant could not

obtain PCRA relief because he had completed service of his sentence in this

case. We added in dicta that assuming Appellant’s claim was cognizable under

the PCRA, it lacked merit because Judge Berry did not become aware of the

criminal investigation against him until two years after Appellant’s trial.

                                     -2-
J-S24027-20



Commonwealth v. McLaughlin (“McLaughlin II”), 1965 EDA 2014, at 10-

11 (Pa. Super., December 8, 2015) (memorandum).

       On June 3, 2016, Appellant filed a third PCRA petition, alleging again

that he was denied a fair trial because Judge Berry was biased against him at

the time of trial in 2007.       On March 20, 2017, the PCRA court dismissed

Appellant’s petition without a hearing.          On November 21, 2018, this Court

affirmed on the ground that Appellant was ineligible for PCRA relief because

he   was    no   longer    serving    a   sentence    for   his   stalking   conviction.

Commonwealth v. McLaughlin (“McLaughlin III”), 1249 EDA 2017, at

4- 5 (Pa. Super., November 21, 2018) (memorandum).

       On November 27, 2018, Appellant filed the petition presently under

review, a petition for writ of coram nobis. Once again, Appellant contended

that he was denied a fair trial because Judge Berry presided over his trial while

he was under criminal investigation. Appellant argued that he had the right

to seek coram nobis relief because this Court held that PCRA relief was no

longer available. The court appointed counsel, who filed a “no merit” letter

and sought leave to withdraw under Commonwealth v. Turner, 544 A.2d

927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super.

1988).1 On September 27, 2019, the court dismissed Appellant’s petition and

granted counsel leave to withdraw. This appeal followed.

____________________________________________


1 We have reviewed counsel’s “no merit” letter and motion for leave to
withdraw and note that it complies with the technical requirements of Turner
and Finley.

                                           -3-
J-S24027-20



      Appellant raises a single issue on appeal: “Did the lower court commit

an error of law by denying Appellant’s writ of coram nobis without a hearing?”

Appellant continues to raise the same issue that he has raised unsuccessfully

in prior appeals: he is entitled to relief because Judge Berry was biased against

him due to his own criminal investigation. Since we held in McLaughlin II

and III that Appellant is not eligible for relief under the PCRA, Appellant now

seeks relief through a different and rarely used mechanism: a writ of coram

nobis. No relief is due.

      A writ of coram nobis “is generally available to challenge the validity of

a judgment based on facts not before the court when the judgment was

entered.” Commonwealth v. Descardes, 136 A.3d 493, 494 n.1 (Pa. 2016).

This writ “provides a way to collaterally attack a criminal conviction for a

person . . . who is no longer ‘in custody’ and therefore cannot seek habeas

relief.” Chaidez v. U.S., 568 U.S. 342, 345 n.1 (2013).

      However, the law prohibits petitioners from using coram nobis as an end

run around the PCRA. To explain, it is well-settled that “where a petitioner’s

claim is cognizable under the PCRA, the PCRA is the only method of obtaining

collateral review.” Descardes, 136 A.3d at 503. The fact that PCRA relief no

longer is available does not mean that coram nobis becomes a viable avenue

for relief. Id. If the claim was cognizable under the PCRA, it cannot be revived

through a writ of coram nobis. Id. It is equally well-settled that relief is

unavailable under the PCRA unless the defendant is “currently serving a

sentence of imprisonment, probation or parole for the crime.” 42 Pa.C.S.A. §

                                      -4-
J-S24027-20



9543(a)(1)(i).   Thus, when the defendant raises a claim that is cognizable

under the PCRA, but he has completed service of his sentence, he is ineligible

for relief under the PCRA. Commonwealth v. Ahlborn, 699 A.2d 718, 721

(Pa. 1997).

      Presently, Appellant seeks coram nobis relief on the ground that Judge

Berry was biased against him. No relief is available. Judicial bias is a violation

of due process. Commonwealth v. Kohler, __A.3d__, 2020 WL 1973876,

*9 (Pa., Apr. 24, 2020) (“due process demands the absence of judicial bias,”

so litigant’s due process rights are violated if biased appellate judge decides

fate of his appeal); In Re Murchison, 349 U.S. 133, 139 (1955) (judicial bias

of trial judge constituted due process violation). Due process violations are

cognizable under the PCRA as “violation[s] of the Constitution of this

Commonwealth or the Constitution or laws of the United States which, in the

circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place.”   42 Pa.C.S.A. § 9543(a)(2)(i).      Thus, claims of judicial bias are

cognizable under the PCRA and cannot serve as the basis for coram nobis

relief. Moreover, as discussed above, Appellant cannot obtain PCRA relief on

his judicial bias claim because he has completed service of his sentence.

      Therefore, we affirm the order dismissing Appellant’s petition for coram

nobis relief.

      Order affirmed.




                                      -5-
J-S24027-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/20




                          -6-